Citation Nr: 0211723	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-18 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

This appeal arises from an August 1999 rating decision of the 
Indianapolis, Indiana Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was a World War II German POW for more than 
30 days.

2.  The veteran currently suffers from irritable bowel 
syndrome which is manifest to a degree of 10 percent.


CONCLUSION OF LAW

Irritable bowel syndrome may be presumed to have been 
incurred during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the August 
1999 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  In the September 2000 statement of the case and 
the January and June 2002 supplemental statements of the 
case, the RO notified the veteran of all regulations relating 
to his claim, informed him of the reasons for which it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  
The Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
VA outpatient treatment records have been obtained and the 
veteran has been provided with a VA gastrointestinal 
examination in April 2001 to include an opinion regarding 
whether the veteran suffers from irritable bowel syndrome and 
a discussion of the origins of this disability relative to 
service.  In short, VA has fulfilled the duty to assist by 
aiding the veteran in obtaining evidence that relates to his 
claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

A hospital summary indicates that the veteran landed in 
France on 1 December 1944.  He went into combat on 9 December 
1944 and was captured on the 19th.  He was taken to Stalag 
Nine-A where he stayed until he was liberated on the 30th of 
March 1945.  During his time as a German prisoner of war 
(POW), the veteran was not on a work party.  In November 
1945, the diagnoses were infectious hepatitis and 
malnutrition due to inadequate diet as a German POW from 19 
December 1944 to 30 March 1945.  

On VA POW protocol examination in April 1999, it was noted 
that the veteran was a POW for 102 days.  He was fed thin 
soup and one piece of bread per day.  He had an established 
diagnosis of avitaminosis.  Medical history included 
hepatitis, malnutrition, frozen feet, avitaminosis, and 
squamous cell carcinoma of the right ear and carcinoma of the 
prostate with an orchiectomy.  He reported having diarrhea 
that went on for 3 weeks as a POW but he did not know how 
much weight he lost.  The diagnoses were a history of 
hepatitis, avitaminosis and frozen feet.    

A March 2000 VA treatment notation shows that the veteran 
complained of abdominal bloating when he ate and having loose 
stools.  He reported having upper and lower gastrointestinal 
x-rays  and having significant levels of rectal bleeding.  In 
August 2000, it was noted that the veteran had a history of 
prostate cancer status post radiation therapy.  There had 
been irritation of the colon from radiation therapy.  The 
veteran reported having several bowel movements a day with 
some blood.  The gastroenterologist indicated that the 
veteran had some complications of the colon from the 
radiation therapy. 

On VA gastrointestinal examination in April 2001, the veteran 
complained of bloating, belching and a lot of flatus.  He 
reported having 6 to 8 bowel movements a day.  Sometimes he 
had has many as 15 bowel movements in one day.  At times he 
had cramping and discomfort.  Sometimes he would soil his 
pants.  These symptoms had been going on for 20 years.  On 
examination, the abdomen was soft, bowel sounds were positive 
and there was no rigidity or guarding.  The examiner opined 
that it was more likely than not that the veteran had 
irritable bowel syndrome, but to rule out any other 
pathology, a colonoscopy was ordered.

A November 2001 report of contact with the veteran, indicates 
that he refused to have a colonoscopy as he felt his body 
"could not handle it."

A January 2002 statement from the veteran's treating VA 
physician indicates that the veteran had been followed for 
several years.  The veteran had all of the signs and symptoms 
of irritable bowel syndrome and he was being treated for that 
condition.


Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition to the above law and regulations regarding 
service connection, the Board notes that a disease specific 
to former POW's listed in 38 C.F.R. § 3.309(c) (2001), will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2001).

If a veteran is:

(1) A former prisoner of war and;

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2001).

It has neither been contended nor does the evidence show that 
irritable bowel syndrome was present in service or within the 
initial post service year.  It is the veteran's contention 
that he currently suffers from irritable bowel syndrome which 
is the result of his experiences as a POW.

In this regard, the record shows that the veteran was a 
German POW from 19 December 1944 to 30 March 1945.  Thus, he 
meets the criteria of 38 C.F.R. section 3.309, as he was a 
POW who was interned for more than 30 days.  As a result, if 
any of the diseases (to include irritable bowel syndrome) 
listed under subsection (2) of this regulation is diagnosed 
at any time after separation from service and is manifest to 
a degree of 10 percent or more, then service connection shall 
be granted on a presumptive basis.  

In this case, VA outpatient treatment records demonstrate 
that the veteran has been treated on an ongoing basis in 
recent years for symptoms indicative of irritable bowel 
syndrome.  As an avenue to firm up the diagnosis of this 
disability, the veteran was afforded a VA gastrointestinal 
examination in April 2001.  The examiner opined that it was 
more likely than not that the veteran had irritable bowel 
syndrome.  To rule out the possibility of any other 
pathology, a colonoscopy was requested.  The veteran refused 
to undergo a colonoscopy.  Shortly thereafter, however, the 
veteran's treating VA physician indicated in writing that the 
veteran had all the signs and symptoms of irritable bowel 
syndrome and that, indeed, he was being treated for that 
condition.  The Board is cognizant of the additional fact 
that the veteran had prostate cancer for which radiation 
therapy was administered which resulted in irritation of the 
colon.  Nonetheless, based on the VA examiner's opinion and 
the opinion of the VA treating physician, it may be concluded 
that the veteran currently suffers from irritable bowel 
syndrome separate and distinct from the radiation therapy 
induced colon irritation.  In determining whether irritable 
bowel syndrome is manifest to a degree of 10 percent, DC 7319 
provides a 10 percent rating when there is evidence of 
moderate, frequent episodes of bowel disturbance with 
abdominal distress.  The medical evidence of record to 
include the outpatient records and the historical and 
clinical notations collected by the VA examiner in April 2001 
clearly equate to at least a 10 percent disability level 
under DC 7319.  Accordingly, the evidence supports the claim 
of presumptive service connection on the basis of the veteran 
being a POW who currently suffers from irritable bowel 
syndrome.


ORDER

Entitlement to service connection for irritable bowel 
syndrome is granted.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

